Title: To Thomas Jefferson from Joseph George, Jr., 14 December 1808
From: George, Joseph, Jr.
To: Jefferson, Thomas


                  
                     Sir,
                     New York 14th December 1808
                  
                  I wrote you some time since in hopes of obtaining from your excellency some appointment by which I could obtain a livelihood for myself & family during the suspension of commerce in our City; not receiving an answer from your excellency thereto, I beg to call your Excellencys attention to its contents, & if any inconsiderable place is vacant I hope your excellency will remember my necessity; not having the honour of the acquaintance of any of the heads of Government I cannot refer you to them; I stand alone hoping to hear from your excellency Soon I remain,
                  With Esteem Your excellencys obt & humble Servt
                  
                     Joseph George Jr
                  
               